Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is issued in response to amendment/RCE filed 10/12/2021.
Claims 1-10, -20 were directly and/or indirectly amended. Claim 11 was canceled. Claim 21 was added
Claims 1-10, 12-21 are pending.

Response to Arguments
Applicant’s arguments, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-10, 12-18, is/are rejected under 35 U.S.C. 103 as being unpatentable over by Ramadorai et al. (Ramadorai hereinafter) US Patent Application publication No. 20180295396 filed April 6, 2018 in view of Yeh et al. (Yeh hereinafter) US Patent Application Publication No. 20120226716 filed March 4, 2011 and published Sep. 6, 2012.

Regarding Claims 1, 18, Ramadorai disclose a method, comprising: 
receiving, by a device, first multimedia data (Fig. 15, step 1510, Ramadorai) and second multimedia data (Fig. 15, step 1512, Ramadorai), wherein the first multimedia data comprises video data (Para. 0125, Ramadorai); 
extracting, by the device, a plurality of topic fragments from the video data (Para. 0126, wherein the pulling of the media fragment corresponds to extract using processing algorithm automatically corresponds to by the device, Ramadorai); 

identifying, by the device and based on combining the one or more of the plurality of topic fragments into the one or more amalgamated video sections (Para. 0138, wherein the method of arranging the media files based on the time stamp corresponds to identifying by the device the combination of one or more fragments, Ramadorai). Ramadorai disclose all the limitations as stated in the rejection above. However, Ramadorai doesn’t explicitly disclose a first concept hierarchy, associated with the first multimedia data, and a second concept hierarchy associated with the second multimedia data, wherein the first concept hierarchy is independent from the second concept hierarchy, and wherein the first concept hierarchy includes one or more first concepts, and the second concept hierarchy includes one or more second concepts; determining, by the device, a set of concepts that includes the one or more first concepts and the one or more second concepts; determining, by the device, a plurality of similarity scores associated with the set of concepts, -2-PATENT U.S. Patent Application No. 16/417,170 Attorney Docket No. 0095-0563 wherein a similarity score, of the plurality of similarity scores, indicates a semantic similarity between two concepts of the set of concepts; and generating, by the device, a new concept hierarchy based on the plurality of similarity scores, the first concept hierarchy, and the second concept hierarchy, wherein generating the new concept hierarchy includes at least one: performing a first process to merge a first concept, of the one or more first concepts, with a second concept, of the one or more second concepts; performing a second process to position the first concept sequentially before or after the second concept; performing a third process to position the first concept and an additional first concept, of the one 
In re Harza) “mere duplication has no patentable significance unless a new and unexpected result is produced.”). 
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Ramadorai, with the teachings of Yeh, to combine the selected media files. Modification would have been obvious to one of ordinary skill in the art because in the event of a producing a movie by combining fragments from different videos based on a user interest as shown in Para. 0168, Ramadorai.
	Regarding Claim 3, Ramadorai in view of Yeh disclose a method wherein performing the first process to merge the first concept with the second concept comprises: 
determining that a particular similarity score, of the plurality of similarity scores, satisfies a threshold, wherein the particular similarity score is associated with the first concept and the second concept (Fig. 1, steps 132, and 134, Para. 0022, and Para. 0073, Fig. 2A, step 112, Para. 
determining one or more first keywords associated with the first concept (Fig. 1, step 108 wherein the user input corresponds to keyword, Yeh); 
causing the one or more first keywords to be added to one or more second keywords associated with the second concept (Para. 0023, Yeh); and 
causing the first concept to be removed from the set of concepts (Para. 0025, Yeh).
Regarding Claim 4, Ramadorai in view of Yeh disclose a method further comprising: 
determining that the one or more first keywords are not associated with the second concept (Para. 0038, wherein “no similarity” corresponds not associated with the second concept, Yeh).  
Regarding Claim 5, Ramadorai in view of Yeh disclose a method wherein performing the second process to position the first concept sequentially before or after the second concept comprises: 
determining that a particular similarity score, of the plurality of similarity scores, does not satisfy a threshold (Para. 0038, Yeh), wherein the particular similarity score is associated with the first concept, and the second concept (Para. 0022, Fig. 1, and Para. 0073, Fig. 2A, step 112, Para. 0032, wherein the new generated tree corresponds to generating a similarity of the first and second concept hierarchy based in the similarity score as further described in Para. 0037, Yeh);
determining a first set of elements and a second set of elements of the first concept (Fig. 2A, step 122, Yeh); 

determining a first element similarity score based on the first set of elements of the first concept and the second set of elements of the second concept; determining a second element similarity score based on the second set of elements of the first concept and the first set of elements of the second concept (Para. 0047, Yeh); and 
causing, based on the first element similarity score and the second element similarity score, the first concept to be positioned sequentially before or after the second concept, wherein the first concept sequentially follows the second concept when the first element similarity score is greater than or equal to the second element similarity score, wherein the second concept sequentially follows the first concept when the first element similarity score is less than the second element similarity score (Para. 23, Fig. 3, wherein the sequence corresponds sequential positioning, Yeh). 
Regarding Claims 6, and 7, Ramadorai in view of Yeh disclose a method wherein performing the third process to position the first concept and the additional first concept to sequentially follow the second concept comprises:  51PATENT Docket No. 0095-0563 
determining that a particular similarity score, of the plurality of similarity scores, does not satisfy a threshold, wherein the particular similarity score is associated with the first concept, and a second concept (Para. 0038, wherein “no similarity” corresponds does not satisfy a threshold, Yeh); 
determining an additional similarity score, of the plurality of similarity scores, associated with the first concept and the additional first concepts (Para. 0050, wherein the additional 
determining that the particular similarity score matches, within a tolerance, the additional similarity score, (Para. 0051, wherein the overall similarity corresponds to additional similarity score, Yeh); and 
causing, based on the particular similarity score matching the additional similarity score, within the tolerance, the first concept and the additional first concept to sequentially follow the second concept (Fig. 3, Para. 0061, Yeh, repeating the same process a second time, third time, fourth time, etc is obvious under the principle of obvious duplication (In re Harza) “mere duplication has no patentable significance unless a new and unexpected result is produced.”).
Regarding Claim 8, Ramadorai in view of Yeh disclose a method wherein the first concept hierarchy includes a first table of contents part and the second concept hierarchy includes a second table of contents part (Fig. 3, Yeh), the method further comprising: 
Identifying, based on identifying the first concept hierarch and the second concept hierarchy, the one or more first concepts in the first table of contents part (Fig. 2A, step 122, wherein the “Record Labels” corresponds to the first concept, and Fig. 3, step 200, which corresponds to the first table, Yeh); and 
Identifying, based on identifying the one or more first concepts in the first table of the contents part, the one or more second concepts in the second table of contents part (Fig. 2A, step 122, wherein the “music industry” corresponds to the second concept, and Fig. 3, step 202, which corresponds to the second table,  Yeh). 
Regarding Claim 9, Ramadorai in view of Yeh disclose a method further comprising: 

Regarding Claims 10, and 21, Ramadorai in view of Yeh disclose a method further comprising: 
receiving, based on generating the new concept hierarch,  historical training data (Para. 0050 wherein the training data is from prior knowledge which corresponds to historical training data, Yeh); 
determining a starting concept based on the historical training data (Para. 0074, wherein the user initiating a training data corresponds to starting a concept based on the training data, Yeh); 
receiving, based on determining the starting concept a user training query (Para. 0074, wherein the user initiates which corresponds to starting and a training data corresponds to receiving user training data query, Yeh); 
determining intent data based on the user training query (Para. 0074, wherein the user compart the overall score corresponds to indent data, Yeh); 
determining a goal concept based on the intent data (Para. 0073, wherein the determination of establishing a link if the similarity score is greater than the threshold corresponds determining a goal, Yeh); and  53PATENT Docket No. 0095-0563 
determining a recommended training data based on the starting concept, the goal concept, and the new concept hierarchy (Para. 0064, Yeh).  
Regarding Claims 12, and 18, Ramadorai in view of Yeh disclose a device, comprising: 
one or more memories; and one or more processors communicatively coupled to the one or more memories (Para. 0075, Yeh), configured to: 

determine a respective richness of content score for each multimedia presentation of the plurality of multimedia presentations of the plurality of presentations (Para. 0037, wherein the high similarity score corresponds to richness of the content score, Yeh); 
select, based on determining the respective richness of content score for each multimedia presentation of the plurality of multimedia presentations, the first multimedia presentation and the second multimedia presentation (Para. 0051, wherein the overall similarity score corresponds to content score for each multimedia presentation Yeh);  
wherein the first multimedia presentation comprises video data (Fig. 15, step 1510, Ramadorai); 
extracting, by the device, a plurality of topic fragments from the video data (Para. 0126, wherein the pulling of the media fragment corresponds to extract using processing algorithm automatically corresponds to by the device, Ramadorai); 

identifying, based on combining the one or more of the plurality of topic fragments into the one or more amalgamated video sections (Para. 0138, wherein the method of arranging the media files based on the time stamp corresponds to identifying by the device the combination of one or more fragments. Ramadorai),
identify the first concept hierarchy and the second concept hierarchy, (Para. 0037, Yeh); 
determine a set of concepts that includes the one or more first concepts and the one or more second concepts (Fig. 2A, step 122, wherein the “Record Labels” corresponds to the first concept and “Music Industry” corresponds to the second concept, Yeh); 
determine a plurality of similarity scores associated with the set of concepts, wherein a similarity score, of the plurality of similarity scores, indicates a semantic similarity between two concepts of the set of concepts (Para. 0018, wherein the source and target classes corresponds to two concepts, Yeh); and 
generate a new concept hierarchy based on the plurality of similarity scores, the first concept hierarchy, and the second concept hierarchy, wherein the one or more processors, when generating the new concept hierarchy (Fig. 2A, step 112, Para. 0032, wherein the new generated tree corresponds to generating a similarity of the first and second concept hierarchy based in the similarity score as further described in Para. 0037, Yeh), are configured to: 
perform a first process to merge a first concept, of the one or more concepts with a second concept of the one or more concepts, perform a second process to position the first In re Harza) “mere duplication has no patentable significance unless a new and unexpected result is produced.”).
Claim 18 also recites
non-transitory computer-readable medium storing instructions (Para. 0076, Yeh).
Regarding Claim 13, Ramadorai in view of Yeh disclose a device wherein the one or more processors, when performing the first process to merge the first concept with the second concept, are configured to:  55PATENT Docket No. 0095-0563 
determine one or more first keywords associated with the first concept (Fig. 1, step 108 wherein the user input corresponds to keyword, Yeh); and 
cause the one or more first keywords to be added to one or more second keywords associated with the second concept (Para. 0025, Yeh).
Regarding Claim 14, Ramadorai in view of Yeh disclose a device, wherein the one or more processors, when performing the second process to position the concept sequentially before or after the additional concept, are configured to: 
determine a first set of elements and a second set of elements of a first concept of the one or more first concepts (Fig.2A, step 122, Yeh); 
determine a first set of elements and a second set of elements of a second concept of one or more concepts associated with the new concept hierarchy (Fig. 2A, step 124, Yeh); 

determine a second element similarity score based on the second set of elements of the first concept and the first set of elements of the second concept (Para. 0034, Yeh); and 
cause the first concept to sequentially follow the second concept when the first element similarity score is greater than or equal to the second element similarity score or the second concept to sequentially follow the first concept when the first element similarity score is less than the second element similarity score (Fig. 3, wherein the sequence numbering corresponds to sequential, and Para. 0051, Yeh).
Regarding Claims 15, and 16, Ramadorai in view of Yeh disclose a device wherein the one or more processors, when performing the third process to position the first concept and the additional first concept to sequentially follow the second concept, are configured to: 
determine that a particular similarity score matches, within a tolerance, an additional similarity score, wherein the particular similarity score is associated with the first concept and the second concept (Para. 0051, wherein the overall similarity corresponds to additional similarity score, Yeh), wherein the additional similarity score is associated with the first concept and the additional first concept (Para. 0038, wherein “no similarity” corresponds does not satisfy a threshold, Yeh); and cause, based on the particular similarity score matching the additional similarity score within the tolerance, the first concept and the additional first concept to sequentially follow the second concept (Fig. 3, Para. 0061, Yeh, repeating the same process a second time, third time, fourth time, etc is obvious under the principle of obvious duplication (In re Harza) “mere duplication has no patentable significance unless a new and unexpected result is produced.”).

determine, for each multimedia presentation of the plurality of multimedia presentations, one or more media items associated with the multimedia presentation (Fig. 2a, step 122, wherein the “brands by product type” and “Media companies by medium” corresponds to multimedia presentations, Yeh); 
identify a reference media item (Fig. 2A, step 122, wherein “Record Labels” corresponds to the first item Yeh); 
determine for each media item, of the one or more media items, a respective ratio of concepts covered by the reference media item that are also covered by the media item (Fig. 2a, wherein the relation between multiple levels of the hierarchy corresponds to respective ration, Yeh); and 
determine, based on the respective ratios of the one or more media items, the respective richness of content score of the multimedia presentation (Para. 0062, wherein the increase of the alignment corresponds to richness of score, Yeh).  
Regarding Claim 19, Ramadorai in view of Yeh disclose a non-transitory computer-readable medium, wherein the one or more instructions, that cause the one or more processors to determine respective content information associated with each media item of the plurality of media items (Para. 0154, wherein the tag corresponds to content information associated with the media item, Ramadorai), cause the one or more processors to: 
determine, for a video item of the plurality of media items, a plurality of video fragments and a plurality of video fragment transcripts (Para. 0067, wherein the thumbnail corresponds to 
- 14 -PATENT U.S. Patent Application No. 16/417,170 Attorney Docket No. 0095-0563generate, for the video item and based on the one or more video fragments, at least one video fragment nugget (Para. 172-177, wherein the first 5 seconds corresponds to video fragment nugget, Ramadorai), wherein the at least one video fragment nugget includes one or more video fragments, of the plurality of video fragments, and one or more video fragment transcripts, of the plurality of video fragment transcripts, that are associated with the one or more video fragments (Para. 0124-0125, wherein entire or portion of a video corresponds to one or more video fragment, Ramadorai); and determine one or more keywords associated with the at least one video fragment nugget (Para. 172-177, wherein the first 5 seconds corresponds to video fragment nugget, Ramadorai).

Regarding Claim 20, the combination of Ramadorai in view of Yeh disclose a non-transitory computer-readable medium, wherein the one or more instructions, that cause the one or more processors to generate the at least one video fragment nugget (Para. 172-177, wherein the first 5 seconds corresponds to video fragment nugget, Ramadorai), cause the one or more processors to: 
determine a threshold distance based on a distance between each adjacent video fragment of the plurality of video fragments (Para. 0142, wherein the maximum length corresponds to distance between fragments, Ramadorai); and cause at least two adjacent video fragments, of the plurality of video fragments, and at least two respectively associated video fragment transcripts .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramadorai et al. (Ramadorai hereinafter) US Patent Application publication No. 20180295396 filed April 6, 2018 in view of Yeh et al. (Yeh hereinafter) US Patent Application Publication No. 20120226716 filed March 4, 2011 and published Sep. 6, 2012 and further in view of Lightner et al. (Lightner .

Regarding Claim 2, Ramadorai in view of Yeh disclose a method wherein determining the plurality of similarity scores associated with the set of concepts comprises: 
determining a set of concept pairs that includes all possible pairs of concepts from the set of concepts (Para. 0043, Yeh). Ramadorai in view of Yeh disclose all the limitations as stated above. However, Ramadorai in view of Yeh doesn’t explicitly disclose processing, for each concept pair in the set of concept pairs, the concept pair using a latent Dirichlet allocation technique to determine the similarity score for the concept pair.  On the other hand, Lightner disclose processing, for each concept pair in the set of concept pairs, the concept pair using a latent Dirichlet allocation (LDA) technique to determine a similarity score for the concept pair as shown in Para. 42. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Ramadorai in view of Yeh, with the teachings of Lightner, to discover all new topics related to the topics in a corpus for periodically building new topic ID as shown in Para. 0042. Modification would have been obvious to one of ordinary skill in the art because the “LDA” is a process used to discover all related topics in the corpus. Motivation to do so would be to ensure all corpus of data been processed to discover the related topic as shown in Para. 0009.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Benja-Athon 20180307964 related to abiotic intelligent rendered oracle.
Cosby et al 20180081904 related to change request visualization in hierarchical systems.
Li et al. 20080104098 related to method and systems for managing data stored on a contactless flash memory device. 

Point of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013.  The examiner can normally be reached on 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        December 8, 2021